DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-14 are objected to because of the following informalities:
Claims 5 and 7 each are currently written as depending on claim 4, which no longer exists.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzo (US 2012/0075795), hereafter referred to as Petruzzo’795 in view of Luskind et al. (US 2018/0242442, filed February 23, 2017), hereafter referred to as Luskind’442 and Mullen et al. (US 2015/0181746), hereafter referred to as Mullen’746.

Referring to independent claim 1, Petruzzo’795 teaches a computing and communication module, comprising: a processing circuit (processor block P, see figure 5 and paragraph 25, lines 2-3); and a keyboard, video and mouse (KVM) extender transmitter disposed in signal communication with the processing circuit (KVM switch connects to processor blocks through signal cable 530, see figure 5 and paragraph 26, lines 7-10).
Petruzzo’795 does not appear to explicitly teach wherein the processing circuit is configured or adapted to function as a virtual desktop infrastructure (VDI) client; and four equally sized ones of the module are collectively sized to fit within a volume of space defined by 1 racking unit (1RU).
However, Luskind’442 teaches equally-sized modules collectively sized to fit within a volume of space defined by one racking unit (slots 103a-c or 104a-b designed to house line cards to be inserted into the chassis, see figure 3 and paragraph 53, lines 9-11; one rack unit, paragraph 42, lines 20-23).
While Luskind’442 does not specifically disclose four equally-sized modules fitting within the space, it teaches a plurality of standard-sized modules fitting within a rack unit. It would have been obvious to one of ordinary skill in the art to fit four modules of equal size if the slots 103a-c and 104a-b are the same size to each other. Further, Luskind’442 teaches that “chassis 100 can hold up to 10 cards” (paragraph 53, lines 30-31).

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Petruzzo’795 and Luskind’442 before them, to modify the computing and communication module of Petruzzo’795 to include the modules of Luskind’442 by incorporating multiple slots into a rack unit.
The motivation for doing so would have been to provide an improved type of modular electronic system providing for increased rigidity at decreased costs (paragraph 6, lines 3-6).
Further, Mullen’746 teaches a virtual desktop infrastructure client (system employing VDI, paragraph 72, lines 7-9).
Petruzzo’795, Luskind’442, and Mullen’746 are analogous because they address the same inventive field of rack unit configuration.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Petruzzo’795, Luskind’442, and Mullen’746 before them, to modify the processing circuit of Petruzzo’795 and Luskind’442 to include the VDI client of Mullen’746 by programming a processor to perform VDI.
The motivation for doing so would have been to improve ease of service (paragraph 27, lines 21-23).
Therefore, it would have been obvious to combine Petruzzo’795, Luskind’442, and Mullen’746 to bring about the invention as claimed.

As to claim 2, Luskind’442 teaches the module of Claim 1, wherein: the volume of space defined by 1RU is further defined by a height H equal to 1.75 inches (1.752 inches, paragraph 42, lines 20-23), a 

As to claim 3, Luskind’442 teaches the module of Claim 1, wherein: the four equally sized modules are sized to fit side-by-side within and across a horizontal width of the 1RU (slots 103a-c or 104a-b designed to house line cards to be inserted into the chassis, see figure 3 and paragraph 53, lines 9-11).

Allowable Subject Matter
Claims 5-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

As to claim 5, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest wherein the VDI client and the KVM extender transmitter are integrally arranged within the module absent discrete electrical or optical end-user plug-in connectors disposed therebetween.
Further, it would not have been obvious to one of ordinary skill in the art to combine the emphasized limitation with the remaining limitations of the claim, or with the limitations of any of the antecedent claims.

Claim 6 incorporates by reference the allowable subject matter of claim 5 as described above; therefore, it is held to comprise allowable subject matter by the same reasoning accordingly.

Note that independent claim 21 contains the corresponding limitations of claim 5 as shown above; therefore, it is held to comprise allowable subject matter by the same reasoning accordingly.

Since claims 22-28 incorporate by reference the allowable subject matter of independent claim 21, they are held to comprise allowable subject matter by the same reasoning accordingly.

As to claim 7, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest the module of claim 4 comprising: a serializer in cooperative engagement with a multiplexer, configured or adapted to convert the parallel data, the information related to the parallel data clock, and the control characters into serial data for transmission.
Further, it would not have been obvious to one of ordinary skill in the art to combine this limitation with the remaining limitations of the claim, or with the limitations of any of the antecedent claims.

Since claims 8-14 incorporate by reference the allowable subject matter of claim 7, they are similarly held to comprise allowable subject matter accordingly.

As to claim 15, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a chassis compartment, comprising: a plurality of side-by-side ones of the computing and communication module according to Claim 1, and a temperature sensing and fan control system configured or adapted to: select an operational one of the plurality of modules that is at the farthest location as a master module, and in response to the master module becoming non-operational, 
Further, it would not have been obvious to one of ordinary skill in the art to combine this limitation with the remaining limitations of the claim, or with the limitations of any of the antecedent claims.

Since claims 16-20 incorporate by reference the allowable subject matter of claim 15 as shown above, they are held to comprise allowable subject matter by the same reasoning accordingly.

Response to Arguments
The Applicant argues that the objection to the claims should be traversed because there is not a specific law, rule, or examining procedure necessitating the corrective action stated in the previous Office Action.
It appears that this is the case; therefore, the objection to Claims 1-28 is withdrawn.

Applicant's arguments filed January 14, 2021 regarding the prior-art rejection have been fully considered but they are not persuasive.

Referring to independent claim 1, the Applicant argues that the use of 103a-c and 104a-b being the same size would not have been obvious to one of ordinary skill in the art, absent explicit teaching in the Luskind reference (page 10, line 12 – page 11, line 10).
The Examiner respectfully submits that Luskind also discloses that the chassis may accommodate up to 10 cards. It is respectfully submitted that in view of this, four equally-sized modules could fit into the chassis of Luskind.

Further, the Applicant argues that it would not have been obvious to modify the processing circuit to function as a virtual desktop interface because it is not clear that the VDI circuitry of Mullen is not significantly larger than the generic processing circuit of Petruzzo (page 12, line 19 – page 13, line 11).
The Examiner respectfully submits that Mullen is configured to “allow increased component and power densities within computing systems, memory systems, etc.” In view of this, it is reasonable to conclude that the size of Mullen’s circuitry would be generally small in size, which would have made it obvious to serve the purpose of keeping the VDI circuitry within generic processing circuit parameters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184